DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 09/16/2021. 
Response to Arguments
The objection to the specification is withdrawn as the abstract has been amended.
The claim interpretations of claims 2, 4-5, 7, and 9 are withdrawn as the claims have been amended.
The objections to claims 1-10 are withdrawn as the claims have been amended.
The rejection of claim 1-10 under 35 U.S.C. § 101 is withdrawn as the claims have been amended.
The rejections of claims 1-9 under 35 U.S.C. § 112 (b) are withdrawn as the claims have been amended.
The rejections of claims 1-2 and 6-7 under 35 U.S.C. § 102(a)(1) are withdrawn as the claims have been amended.
The rejections of claim 3-5 and 8-10 under 35 U.S.C. § 103 are withdrawn as the claims have been amended.
Examiner’s Statement of Reasons for Allowance
Claims 1-4 and 10 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art, as previously recited, includes Moskovitch (US 2013/0263240) and Leyon (US 2014/0053098); while newly identified prior art includes Ramalingam et al. (US 10,440,007; Hereinafter “Ramalingam”). However, none of 
For example, none of the cited prior art teaches or suggest the steps of “generating, by the one or more processors, a respective ciphered text corresponding to each of the received username and the received password; and displaying, by the one or more processors, the respective ciphered text as a modified onscreen output on the login screen, alongside the respective entered username and password which are shown in an unreadable form on the login screen; providing, by the one or more processors, viewing controls to the user, accessible via the GUI, wherein the viewing controls comprise a given control, where based on utilizing the given control, the unreadable form of the username and the unreadable form of the password are made viewable on the login screen or are not viewable on the login screen; verifying, by the one or more processors, the user is an authorized user of the application based on the respective ciphered text displayed as the modified output on the login screen, whether or not the unreadable form of the username or the unreadable of the password are viewable based on the user utilizing the given control.” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437